Title: Thomas Jefferson to John Graham, 25 April 1809
From: Jefferson, Thomas
To: Graham, John


          Dear Sir  Monticello Apr. 25. 09
           A gentleman of Dumfries of your name, & I think he was your brother, was so kind as to promise me a pair of wild geese, & to say he would take some occasion of sending them to Washington by water. I would now prefer their remaining where they are, as being so much nearer than Washington, & I will send for them as soon as the roads are good. not knowing the Christian name of mr Graham nor exactly his address, I have ventured to trespass on your friendship by this letter, presuming you will know the person I describe, & that you will be so good as to convey to him my request to retain the geese until I can send for them. with my excuses for this liberty I tender you the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        